DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 12/28/2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
4.	Receipt of Applicant’s Amendment filed on 12/28/2020 is acknowledged.  The amendment includes the amending of the specification, and the amending of claims 1, 3, 5, 8, 10, 12, 15, 17, and 19.
Terminal Disclaimer
5.	The terminal disclaimer filed on 07/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,409,789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
6.	The rejections raised in the Office Action mailed on 07/27/2020 have been overcome by applicant’s amendments received on 07/16/2020.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (U.S. PGPUB 2005/0234688), in view of Humphries et al. (U.S. Patent 8,140,421), and further in view of Nartgun et al. (Article entitled “Comparison of the Various Methods Used in Solving Missing Data Problems”, dated April 2016), and further in view of Aittokallio (Article entitled “Dealing with Missing Values in Large-Scale Studies:  Microarray Data Imputation and Beyond”, Copyright 2009).
11.	Regarding Claims 1, 8, and 15, Pinto teaches a method, system, and non-transitory computer readable medium comprising:
A)  collecting data from a monitored target system (Paragraphs 74-75, Figure 7); 
B)  determining one or more levels of missingness for the data collected from the monitored target system (Paragraphs 74-75, Figure 7); 
C)  adaptively selecting a technique to correct the data for missing data (Paragraphs 74-75, Figure 7);
wherein the data is selectively corrected by a first technique for a relatively lower level of the missing data or selectively corrected by a second technique for a relatively greater level of the missing data (Paragraphs 74-75, Figure 7);
E)  wherein detecting of a first missingness level is addressed by the first technique by imputing the missing data (Paragraphs 74-75, Figure 7).
	The examiner notes that Pinto teaches “collecting data from a monitored target system” as “In the recursive interaction analysis, missing values are imputed by a random method using the distribution of the variable in question. Where the percentage of missing values of a particular attribute is small, typically 10% across the sample dataset, then single imputation by mean, by hot-deck substitution, or by regression can be employed, although the distribution statistics are biased. For continuous variables with missing values, a method of regression imputation can be used to estimate predictor variable missing values from the regression on the known predictor variables. However, the method of multiple imputation can be applied by combining results from single imputations without resulting bias to the distribution statistics for sparse data provided the missing data are either missing at random or missing completely at random” (Paragraph 74) and “With reference to FIG. 7, the first step 130 is to determine if the values that are missing, for example, from a categorical variable are non-ignorable, i.e., whether an absence of response is equivalent to an answer of `No`. If so, then the missing value can be replaced 132 without loss of information by `No` or its numerical equivalent. Next, a determination 134 needs to be made whether the values missing from the record are missing at random in a statistical sense. If not, then imputing a missing value may introduce bias so the missing value is not modified 136. Records without missing data may be segregated to avoid loss since for most modeling methods records with missing data for a single predictor variable are ignored. If, on the other hand, the data is missing at random then specific techniques can be applied depending on the type of variable as determined from the metadata of the data dictionary 138. For nominal or ordinal variables a categorical missing data imputation 140 can be made. For continuous variables an interval missing data imputation 142 can be made” (Paragraph 75).  The examiner further notes that performing imputation on missing values entails collecting the data to determining the Pinto teaches “determining one or more levels of missingness for the data collected from the monitored target system” as “In the recursive interaction analysis, missing values are imputed by a random method using the distribution of the variable in question. Where the percentage of missing values of a particular attribute is small, typically 10% across the sample dataset, then single imputation by mean, by hot-deck substitution, or by regression can be employed, although the distribution statistics are biased. For continuous variables with missing values, a method of regression imputation can be used to estimate predictor variable missing values from the regression on the known predictor variables. However, the method of multiple imputation can be applied by combining results from single imputations without resulting bias to the distribution statistics for sparse data provided the missing data are either missing at random or missing completely at random” (Paragraph 74) and “With reference to FIG. 7, the first step 130 is to determine if the values that are missing, for example, from a categorical variable are non-ignorable, i.e., whether an absence of response is equivalent to an answer of `No`. If so, then the missing value can be replaced 132 without loss of information by `No` or its numerical equivalent. Next, a determination 134 needs to be made whether the values missing from the record are missing at random in a statistical sense. If not, then imputing a missing value may introduce bias so the missing value is not modified 136. Records without missing data may be segregated to avoid loss since for most modeling methods records with missing data for a single predictor variable are ignored. If, on the other hand, the data is missing at random then specific techniques can be applied depending on the type of variable as determined from the metadata of the data dictionary 138. For nominal or ordinal variables a categorical missing data imputation 140 can be made. For continuous variables an interval missing data imputation 142 can be made” (Paragraph 75).  The examiner further notes that the example of a 10% level of missing values teaches the claimed one or more levels of missingness.  The examiner further notes that Pinto teaches “adaptively selecting a technique to correct the data for missing data” as “In the recursive interaction analysis, missing values are imputed by Pinto teaches “wherein the data is selectively corrected by a first technique for a relatively lower level of the missing data or selectively corrected by a second technique for a relatively greater level of the missing data” as “In the recursive interaction analysis, missing values are imputed by a random method using the distribution of the variable in question. Where the percentage of missing values of a “or” in this limitation, only one of the first and second techniques are required to teach this limitation in the broadest reasonable interpretation.  Thus, the use of regression, hot-deck, or mean imputation at a level of 10% missingness teaches the aforementioned claim limitation.  The examiner further notes that Pinto teaches “wherein detecting of a first missingness level is addressed by the first technique by imputing the missing data” as “In the recursive interaction analysis, missing values are imputed by a random method using the distribution of the variable in question. Where the percentage of missing values of a particular attribute is small, typically 10% across the sample dataset, then single imputation by mean, by hot-deck substitution, or by 
Pinto does not explicitly teach:
E & F)  to generate training data; and 
G)  performing model training with the training data.
Humphries, however, teaches “to generate training data” as “In some embodiments, where a transaction in the sub-model training set is missing a value for an attribute that is an independent variable in one of the trained sub-models, the facility imputes the value of this attribute” (Column 25, lines 34-37) and “In step 2622, the facility uses the transaction data set established for training the meta-model in step 2620 to score the sub-models constructed in step 2621--that is, the facility applies each of the generated “performing model training with the training data” as “In some embodiments, where a transaction in the sub-model training set is missing a value for an attribute that is an independent variable in one of the trained sub-models, the facility imputes the value of this attribute” (Column 25, lines 34-37) and “In step 2622, the facility uses the transaction data set established for training the meta-model in step 2620 to score the sub-models constructed in step 2621--that is, the facility applies each of the generated sub-models to each of the homes identified by these transactions, such that each sub-model produces a valuation for each of these homes. In some embodiments, the attribute value imputation decision trees discussed above in connection with step 2621 are used to impute missing values in the transaction data set established for training the meta-model” (Column 25, lines 56-67).
The examiner further notes that the secondary reference of Humphries teaches the concept of imputing data to generate a training data set (i.e. the claimed training data), which in turn, is used for training a model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Humphries’s would have allowed Pinto’s to provide a method for training data models using imputation, as noted by Humphries (Column 26, line 1).
Pinto and Humpries do not explicitly teach:
E)  by imputing the missing data using an iterative imputation technique without using new data from an external data source
F)  detection of a second missingness level that is greater than the first missingness level.
Nartgun, however, teaches “by imputing the missing data using an iterative imputation technique without using new data from an external data source” as “In the second phase of the data analysis process, 5 percent, 10 percent and 20 percent of the data from the complete data set of 1,000 students were deleted to create missing “detection of a second missingness level that is greater than the first missingness level” as “In the second phase of the data analysis process, 5 percent, 10 percent and 20 percent of the data from the complete data set of 1,000 students were deleted to create missing data sets. Although randomness was taken into account in the deletion of the data, a Little’s MCAR test was applied to the data to ensure randomness. To this end, the Little’s MCAR test, which is calculated by the EM algorithm of the SPSS 20.0 program, was used. The Little’s MCAR test yielded a p value of 0.80 for the 5 percent, 0.23 for the 10 percent and 0.80 for the 20 percent missing data rates. Since these p values are greater than 0.05, the data are accepted as being suitable for the MCAR mechanism (IBM 2012)” (Pages 381-382).
	The examiner further notes that the secondary reference of Nartgun teaches that EM (i.e. expectation maximization) imputation can be performed at example specific levels of missing data (i.e. the claimed first imputation technique).  Moreover, the specification of the instant application states that EM imputation is an iterative imputation technique (See “EM is a statistical approach to iteratively identify the maximum likelihood of a set of parameters in a statistical model. In particular, this iterative approach uses other variables/parameters to impute a value (expectation) and then checks whether the imputed value is the most likely value (maximization)” (Paragraph 55)).  Additionally, it is clear that EM is an imputation technique that does not rely on external data.  Thus, the combination would result in using the iterative EM imputation at the first level of missingness of Pinto (i.e. 10%).  Furthermore, Nartgun teaches higher missingness levels are clearly greater than the lower missingness levels (20% is greater than 10%).  Therefore, the combination would result in additional missingness levels in Pinto besides the example 10%.
Nartgun’s would have allowed Pinto’s and Humphries’s to provide a method for ascertaining effective imputation techniques at specific conditions, as noted by Nartgun (Page 381).
Pinto, Humphries, and Nartgun do not explicitly teach:
F)  addressed by the second technique by adding the new data from the external data source.
Aittokallio, however, teaches “addressed by the second technique by adding the new data from the external data source” as “‘cold deck imputation’ uses an external source of information, such as data from other similar studies, to estimate the missing values in the present study (compare with meta-analysis methods)” (Page 255) and “The methods that use external information sources can be considered as versions of cold deck imputation, but they are reviewed in this subsection because such additional information must evidently be application specific to be useful for the imputation process” (Page 257).
The examiner further notes that the interpretation of the claim of the adding of new data from an external source is being used in this rejection in Aittokallio’s cold deck imputation.   The examiner further notes that Aittokallio’s cold-deck imputation (which uses an external source to perform imputation) would result in the use of cold-deck imputation to impute data at the higher level of missingness (i.e. 20%) of Nartgun.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Aittokallio’s would have allowed Pinto’s, Humphries’s, and Nartgun’s to provide a method for imputing data when a primary dataset is limited, as noted by Aittokallio (Page 257).

Regarding Claims 2, 9, and 16, Pinto further teaches a method, system, and non-transitory computer readable medium comprising:
A)  wherein the one or more levels of missingness for the data comprise a first factor corresponding to an overall degree of missingness for the data, a second factor 
	The examiner notes that Pinto teaches “wherein the one or more levels of missingness for the data comprise a first factor corresponding to an overall degree of missingness for the data, a second factor corresponding to one or more degrees of missingness for individual signals within a dataset, and a third factor corresponding to missingness degrees for different signal patterns in the data” as “In the recursive interaction analysis, missing values are imputed by a random method using the distribution of the variable in question. Where the percentage of missing values of a particular attribute is small, typically 10% across the sample dataset, then single imputation by mean, by hot-deck substitution, or by regression can be employed, although the distribution statistics are biased. For continuous variables with missing values, a method of regression imputation can be used to estimate predictor variable missing values from the regression on the known predictor variables. However, the method of multiple imputation can be applied by combining results from single imputations without resulting bias to the distribution statistics for sparse data provided the missing data are either missing at random or missing completely at random” (Paragraph 74) and “With reference to FIG. 7, the first step 130 is to determine if the values that are missing, for example, from a categorical variable are non-ignorable, i.e., whether an absence of response is equivalent to an answer of `No`. If so, then the missing value can be replaced 132 without loss of information by `No` or its numerical equivalent. Next, a determination 134 needs to be made whether the values missing from the record are missing at random in a statistical sense. If not, then imputing a missing value may introduce bias so the missing value is not modified 136. Records without missing data may be segregated to avoid loss since for most modeling methods records with missing data for a single predictor variable are ignored. If, on the other hand, the data is missing at random then specific techniques can be applied depending on the type of variable as determined from the metadata of the data dictionary 138. For nominal or ordinal variables a categorical missing data imputation 140 can be made. For continuous variables an interval missing data imputation 142 can 

Regarding Claims 3, 10, and 17, Pinto and Humphries do not explicitly teach a method, system, and non-transitory computer readable medium comprising
A)  wherein the technique is selected from a plurality of techniques that comprises some or all of a first imputation technique that performs expectation maximization to impute the missing data at the first missingness level, a second imputation technique that performs the expectation maximization with the new data from the external data source at the second  missingness level, a third imputation technique that generates the training data using predicted values from a predictive model at a third missingness level, or a fourth imputation technique that performs simulation to generate the training data at a fourth missingness level.
	Nartgun, however, teaches “wherein the technique is selected from a plurality of techniques that comprises some or all of a first imputation technique that performs expectation maximization to impute the missing data at the first missingness level, a second imputation technique that performs the expectation maximization with the new data from the external data source at the second  missingness level, a third imputation technique that generates the training data using predicted values from a predictive model at a third missingness level, or a fourth imputation technique that performs simulation to generate the training data at a fourth missingness level” as “In the second phase of the data analysis process, 5 percent, 10 percent and 20 percent of the data from the complete data set of 1,000 students were deleted to create missing data sets. Although randomness was taken into account in the deletion of the data, a Little’s MCAR test was applied to the data to ensure randomness. To this end, the Little’s MCAR test, which is calculated by the EM algorithm of the SPSS 20.0 program, was used. The Little’s MCAR test yielded a p value of 0.80 for the 5 percent, 0.23 for the 10 percent and 0.80 for the 20 percent missing data rates. Since these p values are greater than 0.05, the data are accepted as being suitable for the MCAR mechanism (IBM 2012)” (Pages 381-382).
Nartgun teaches that EM (i.e. expectation maximization) imputation can be performed at example specific levels of missing data (i.e. the claimed first imputation technique).  Thus, the examples of performing EM when 5% of overall data is deleted to create a missing data set teaches the claimed first imputation technique. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Nartgun’s would have allowed Pinto’s and Humphries’s to provide a method for ascertaining effective imputation techniques at specific conditions, as noted by Nartgun (Page 381).

Regarding Claims 4, 11, and 18, Pinto further teaches a method, system, and non-transitory computer readable medium comprising:
A)  and individual levels of missing data for signals (Paragraphs 74-75, Figure 7).
	The examiner notes that Pinto teaches “individual levels of missing data for signals” as “In the recursive interaction analysis, missing values are imputed by a random method using the distribution of the variable in question. Where the percentage of missing values of a particular attribute is small, typically 10% across the sample dataset, then single imputation by mean, by hot-deck substitution, or by regression can be employed, although the distribution statistics are biased. For continuous variables with missing values, a method of regression imputation can be used to estimate predictor variable missing values from the regression on the known predictor variables. However, the method of multiple imputation can be applied by combining results from single imputations without resulting bias to the distribution statistics for sparse data provided the missing data are either missing at random or missing completely at random” (Paragraph 74) and “With reference to FIG. 7, the first step 130 is to determine if the values that are missing, for example, from a categorical variable are non-ignorable, i.e., whether an absence of response is equivalent to an answer of `No`. If so, then the missing value can be replaced 132 without loss of information by `No` or its numerical equivalent. Next, a determination 134 needs to be made whether the values missing from the record are missing at random in a statistical sense. If not, then imputing a missing value may 
	Pinto and Humphries do not explicitly teach:
A)  wherein expectation maximization is selected as the selected technique based upon both an overall level of missing data. 
	Nartgun, however, teaches “wherein expectation maximization is selected as the selected technique based upon both an overall level of missing data” as “In the second phase of the data analysis process, 5 percent, 10 percent and 20 percent of the data from the complete data set of 1,000 students were deleted to create missing data sets. Although randomness was taken into account in the deletion of the data, a Little’s MCAR test was applied to the data to ensure randomness. To this end, the Little’s MCAR test, which is calculated by the EM algorithm of the SPSS 20.0 program, was used. The Little’s MCAR test yielded a p value of 0.80 for the 5 percent, 0.23 for the 10 percent and 0.80 for the 20 percent missing data rates. Since these p values are greater than 0.05, the data are accepted as being suitable for the MCAR mechanism (IBM 2012)” (Pages 381-382).
	The examiner further notes that the secondary reference of Nartgun teaches that EM (i.e. expectation maximization) imputation can be performed at example specific levels of overall missing data.  Thus, the combination would result in performing EM when a percentage of overall missing data is met and Pinto’s percentage of individual missing data is met.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Nartgun’s would have allowed Pinto’s and Humphries’s to provide a method Nartgun (Page 381).
12.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (U.S. PGPUB 2005/0234688), in view of Humphries et al. (U.S. Patent 8,140,421), and further in view of Nartgun et al. (Article entitled “Comparison of the Various Methods Used in Solving Missing Data Problems”, dated April 2016), and further in view of Aittokallio (Article entitled “Dealing with Missing Values in Large-Scale Studies:  Microarray Data Imputation and Beyond”, Copyright 2009) as applied to Claims 1-4, 8-11, and 15-18 above, and further in view of Cox et al. (Book entitled “Business Survey Methods”, dated 20 September 2011).
13.	Regarding Claims 6, 13, and 20, Pinto, Humphries, Nartgun, and Aittokallio do not explicitly teach a method, system, and non-transitory computer readable medium comprising:
A)  wherein a second imputation technique is selected to impute the missing data when a first imputation technique does not successfully generate the missing data.
	Cox, however, teaches “wherein a second imputation technique is selected to impute the missing data when a first imputation technique does not successfully generate the missing data” as “mean value imputation is not a method of choice, but it can be a backup strategy when other imputation techniques fail, provided that sufficiently fine imputation classes are used” (Page 409).
	The examiner further notes that the secondary reference of Cox teaches the concept of using a specific imputation technique (such as mean) when other imputation techniques fail to be success in performing imputation.  The combination would result in the use of Pinto’s mean imputation to impute missing data when other imputation techniques (such as regression or hot-deck) fail.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Cox’s would have allowed Pinto’s, Humphries’s, Nartgun’s, and Aittokallio’s to provide a method for selecting an imputation algorithm as a last resort, as noted by Cox (Page 409).
s 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (U.S. PGPUB 2005/0234688), in view of Humphries et al. (U.S. Patent 8,140,421), and further in view of Nartgun et al. (Article entitled “Comparison of the Various Methods Used in Solving Missing Data Problems”, dated April 2016), and further in view of Aittokallio (Article entitled “Dealing with Missing Values in Large-Scale Studies:  Microarray Data Imputation and Beyond”, Copyright 2009) as applied to Claims 1-4, 8-11, and 15-18 above, and further in view of Estrada et al. (U.S. PGPUB 2017/0220407).
15.	Regarding Claims 7, 14, and 21, Pinto, Humphries, Nartgun, and Aittokallio do not explicitly teach a method, system, and non-transitory computer readable medium comprising:
A)  wherein the model training generates a predictive model that is employed for health monitoring of a database system.
	Estrada, however, teaches “wherein the model training generates a predictive model that is employed for health monitoring of a database system” as “System monitoring includes tools and systems to monitor and analyze a computer system's resource usage (e.g., disk usage, central processing unit (CPU) utilization, memory usage, etc.), data access, user operations, active users, data received, services and tasks, networking metrics, and the like. An example system performance monitor is Windows Performance Monitor by Microsoft.RTM. of Redmond, Wash” (Paragraph 13) and “As a non-limiting illustrative example, in a database management system context, performance metrics of power consumption and queries per hour may be tracked. Performance metrics may be quantified as "queries per watt" and may be discretized into "low" and "high" ranges. Multiple machine learning algorithms may be used to determine a "best" model, which is selected and injected into the database application. A model may be reduced to an if-then-else code block, which may be injected into application code. An example if-then-else may control the application such that when the performance is predicted as being "low," the application may be issued a "sleep" command. The rationale being that when the application is saturated with queries, resulting in perceived degradation in the queries per hour and corresponding higher power consumption, the application is issued a sleep command that allows the 
	The examiner further notes that the secondary reference of Estrada teaches the concept of generating a model that predicts database health.  The combination would result in the expansion of the predictive models of Pinto to include database health monitoring predictive models. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Estrada’s would have allowed Pinto’s, Humphries’s, Nartgun’s, and Aittokallio’s to provide a method for more flexible models to for dealing with abnormalities, as noted by Estrada (Paragraph 15).
Allowable Subject Matter
16.	Claims 5, 12, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Specifically, although the prior art (See Pinto) clearly teaches the selection of an imputation technique based on the level of missing data in a dataset, Aittokallio clearly imputes data via an external source, and Natarajan clearly teaches the use of Expectation Maximization, the detailed claim language directed towards the specific use of an EM seed from an external source for the expectation maximization when insufficient data exists in the collected data from the monitored target system is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
	Response to Arguments
17.	Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
“Applicant respectfully submits that none of the cited references discloses adaptive selection of a technique for correcting for missing data, where the selected technique changes depending upon the level of missing data that is detected - particular where: detection of a first missingness level is addressed by the first technique by imputing the missing data using an iterative imputation technique to generate training data using without using new data from an external data source and detection of a second missingness level that is greater than the first missingness level is addressed by the second technique to generate the training data by adding the new data from the external data source”.  However, the secondary reference of Nartgun clearly teaches the use of EM imputation and multiple levels of missingness.  EM imputation clearly does not use an external data source as a basis for imputing data (in contrast to cold-deck imputation which clearly does (See secondary reference of Aittokallio)).  As explained above, Nartgun teaches that EM (i.e. expectation maximization) imputation can be performed at example specific levels of missing data (i.e. the claimed first imputation technique).  Moreover, the specification of the instant application states that EM imputation is an iterative imputation technique (See “EM is a statistical approach to iteratively identify the maximum likelihood of a set of parameters in a statistical model. In particular, this iterative approach uses other variables/parameters to impute a value (expectation) and then checks whether the imputed value is the most likely value (maximization)” (Paragraph 55)).  Additionally, it is clear that EM is an imputation technique that does not rely on external data.  Thus, the combination would result in using the iterative EM imputation at the first level of missingness of Pinto (i.e. 10%).  Furthermore, Nartgun teaches higher missingness levels are clearly greater than the lower missingness levels (20% is greater than 10%).  Therefore, the combination would result in additional missingness levels in Pinto besides the example 10%.  
Furthermore, the secondary reference of Aittokallio is used to teach an imputation technique that uses external data (See use of cold-deck imputation).  The combination would result in Aittokallio’s cold-deck imputation (which uses an external source to perform imputation) to impute data at the higher level of missingness (i.e. 20%) of Nartgun.  
“Applicant notes that these cited portions of Pinto do not provide any description or suggestion of using an iterative imputation technique to generate training data for a first missingness level and adding new data from an external data source for a second missingness level.  In fact, the term “external data source” does not appear anywhere within these cited passages, much less in connection with its use for providing “new data” from the external data source per a determination of a “second missingness level”.  The cited portion of Humphries and Nartgun fail to cure this deficiency of Pinto, and have not been specifically cited in any case for these claim elements”.  However, as explained above, the secondary reference of Aittokallio is used to teach an imputation technique that uses external data (See use of cold-deck imputation).  The combination would result in Aittokallio’s cold-deck imputation (which uses an external source to perform imputation) to impute data at the higher level of missingness (i.e. 20%) of Nartgun.  
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2013/0226842 issued to Chu et al. on 29 October 2013.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to impute missing data).
U.S. PGPUB 2013/0303391 issued to Li et al. on 14 November 2013.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to impute missing data).
Contact Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 14, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168